Civil action tried upon the following issues:
"1. Did the defendant contract to buy of the plaintiffs 150,000 feet of lumber at $50 a thousand as alleged in the complaint? Answer: `Yes.'
"2. If so, did the defendant breach the said contract, as alleged in the complaint? Answer: `Yes.'
"3. What damage, if any, has the plaintiffs sustained by reason thereof? Answer: `$2,825.'"
By consent of plaintiff, the amount of damages was reduced to $2,000 and judgment entered therefor. Defendant appealed.
The trial of this cause reduced itself to a controversy over issues of fact, which the jury alone could determine. A careful perusal of the record convinces us that the case has been tried substantially in accordance with the law bearing on the subject, and we have discovered no ruling or action on the part of the trial court which would seem to require another hearing. The verdict and judgment will be upheld.
No error.